J. R. Boyett and Eugene Moody filed in the Superior Court of Pierce County their motion to withdraw pleas of guilty entered by them to an accusation charging them with the offense of simple larceny (hog stealing), and to vacate and set aside the sentence and judgment of the court entered therein, because, for the reasons stated in the motion, they were deprived of due process of law, and of the benefit and right of counsel to represent them in the entering of the pleas of guilty, as guaranteed to them by the Constitution of the United States (Code, §§ 1-805, 1-806, and 1-815) and by the Constitution of the State of Georgia (Code Ann., §§ 2-103 and 2-105). A rule nisi was issued setting the motion for a hearing at a designated time and place, and at that time, after evidence was introduced by both the applicants and the State, the prayers of the motion were overruled. To this judgment the plaintiffs excepted. Held:
No question presented by the writ of error requires a construction of any constitutional provision, nor is any statute of this State attacked as being unconstitutional, but the exceptions relate merely to an application of unquestioned and unambiguous provisions of the Constitution. This case, therefore, falls within the rule that: "The Court of Appeals and not the Supreme Court has jurisdiction of cases which involve mere application of unquestioned and unambiguous provisions of the Constitution to a given state of facts."  Jackson v. State, 203 Ga. 570 (47 S.E.2d 588).
Transferred to the Court of Appeals. All the Justicesconcur.
                        No. 16656. JUNE 14, 1949.